DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restrictions
Applicant’s election of species III, claims 1-5, 7-10, 14-18 and 20, in the reply filed on November 9, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6, 11-13 and 19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 9, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted November 24, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-5, 7-10, 14-18 and 20 are objected to because of the following informalities: a comma should be inserted after unit (claim 1, line 1).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-10, 14-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the original specification (in the prior-filed application #16/209,882, filed on December 4, 2018) for the claim limitations of "the auxiliary electrically-conductive layer is in a recess in the wiring layer", as recited in claim 1; and the second electrode separates the auxiliary electrically-conductive layer from the wiring layer", as recited in claim 10.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-10, 14-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "the first electrode", as recited in claim 1, line 6, is unclear as to whether said limitation is the same as or different from "a plurality of first electrodes", as recited in claim 1, line 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 8, 10, 14-18 and 20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (2005/0077816).
As for claim 1, Yamada et al. show in Figs. 1, 3, 4A-4C, 16 and related text a display unit comprising: 
a substrate 110 (10) including a pixel region including a plurality of pixels 10R/10G/10B and a peripheral region outside the pixel region (Figs. 1 and 3); 
a plurality of first electrodes 14, wherein each of the plurality of first electrodes is in a corresponding pixel of the plurality of pixels;
a second electrode 17 opposed to the first electrode, wherein the second electrode is common for all of the plurality of pixels; 
an organic layer 16 between the second electrode and the plurality of first electrodes, wherein the organic layer comprises a light-emitting layer 42 (Figs. 4A-4C); 
a wiring layer 12A/12B between the substrate and the plurality of first electrodes; and 
an auxiliary electrically-conductive layer (the rightmost of) 18/16 including an organic electrically-conductive material 16 ([0053]-[0059]), wherein the auxiliary electrically-conductive layer is electrically coupled to the second electrode, and 
the auxiliary electrically-conductive layer is in a recess in the wiring layer.

As for claim 2, Yamada et al. show the auxiliary electrically-conductive layer is on the second electrode (Fig. 3).

As for claim 3, Yamada et al. show the auxiliary electrically-conductive layer is transparent ([0053]-[0059]).

As for claim 4, Yamada et al. show the auxiliary electrically-conductive layer is in the pixel region and is offset from each of the plurality of pixels (Fig. 3).

As for claim 5, Yamada et al. show the auxiliary electrically-conductive layer directly contacts the second electrode (Fig. 3). 

As for claim 7, Yamada et al. show (a portion of) the second electrode is between the auxiliary electrically-conductive layer and the substrate (Fig. 3).

As for claim 8, Yamada et al. show the second electrode extends into the recess (Fig. 3). 

As for claim 10, Yamada et al. show the second electrode separates the auxiliary electrically-conductive layer from the wiring layer (Fig. 3). 

As for claim 15, Yamada et al. show a partition wall 15 between adjacent pixels of the plurality of pixels (Fig. 3).

As for claim 16, Yamada et al. show a first portion of the second electrode is over the partition wall (Fig. 3).

As for claim 17, Yamada et al. show the auxiliary electrically-conductive layer extends through the partition wall (Fig. 3).

As for claim 18, Yamada et al. show a second portion of the second electrode extends through the partition wall (Fig. 3). 

As for claim 20, Yamada et al. show the second electrode directly contacts (a portion of) a sidewall of the auxiliary electrically-conductive layer (Fig. 3).

Allowable Subject Matter
Claim 9 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "a top surface of the auxiliary electrically-conductive layer is farther from the substrate than a top surface of the second electrode", as recited in claim 9.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811